UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                                        No. 99-20389
                                      Summary Calendar

MICHAEL P. LEWIS,
                                                                      Plaintiff-Appellant,

                                               versus
DAVID M. FRESNE, ET AL.,
                                                                      Defendants,
LOWELL FARKAS; ROBERT A. YOUNG; ROSENFELD,
BERNSTEIN & TANNENHAUSER LLP; ERIC P. ROSENFELD;
ROBERT BERNSTEIN; ROBERT B. TANNENHAUSER,
                                                          Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                   (H-96-CV-1861)
                                        January 13, 2000
Before POLITZ, HIGGINBOTHAM and WIENER, Circuit Judges.
PER CURIAM:*
       Michael P. Lewis appeals the district court’s dismissal of his claims against
Robert B. Tannenhauser and Robert Bernstein for lack of personal jurisdiction.
Bernstein and Tannenhauser respond and seek dismissal and sanctions on the
grounds that the appeal is frivolous.
       The issue of the court’s personal jurisdiction over Bernstein and

        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Tannenhauser has been presented repeatedly to two district court judges who
repeatedly have rejected Lewis’ contention that personal jurisdiction exists. Absent
personal jurisdiction in the trial court, there is no jurisdiction in this court.
      Lewis’ briefs on appeal and in opposition to the motion for sanctions advance
neither a factual basis nor dispositive precedents for the claim of personal
jurisdiction in federal court over Tannenhauser and Bernstein. The several rulings
by the district court on the personal jurisdiction issue are manifestly correct. The
challenge thereto is frivolous.
      The appeal is DISMISSED.
      Sanctions in favor of Bernstein and Tannenhauser and against Lewis are
GRANTED. A detailed specification of actual expenses and reasonable attorney’s
fees to date herein is to be filed by Bernstein and Tannenhauser after which we
shall determine and set same.




                                           2